Title: To Thomas Jefferson from Jonathan Williams, 3 February 1806
From: Williams, Jonathan
To: Jefferson, Thomas


                        
                            Sir
                     
                            Elizabeth Town Feb. 3. 1806
                        
                        Presuming on the encouragement you have been pleased to give to the Institution of the military philosophical
                            Society, I am emboldened to solicit your attention to a subject which derives its importance from the Dignity of your
                            Patronage.
                        The Society have requested me to devise an appropriate Seal, and, (although I feel myself inadequate to the
                            task,) I am bound by my station to make the attempt; but in doing this, I may be allowed to avail myself of the Genius of
                            more lettered men, and in confidence of your condescending aid, I submit my crude Suggestion to your Judgment, requesting
                            you to alter & amend as you please, or to substitute something of your own which must be better.
                        Minerva under the appellation of, and in the armour of Pallas seems to be a proper figure to represent
                            Science in War; and by recurring to that part of the Mythology, it will be found, that in a contest of miraculous power
                            with Neptune, She by her Lance caused an Olive Tree to rise out of the Earth; this being an emblem of peace, gave her the
                            pre-eminence, and entitled her to give a name to Athens.—As the Object of all Wars in which America ought to be engaged,
                            can only be Peace, and as military Science is the principle, aim & End of the Society, I have thought of the following
                            Device.
                        Minerva in Armour, her Helmet surmounted by the Bird of Athens, and her Shield presenting medusa’s Head to
                            view; her Lance held as if in the Act of thrusting it with Force into the Ground, and an Olive Tree, so disposed, as if it
                            grew, by that effort, on the Spot. On the foreground, the Insignia of War, intermixed with Philosophical & mathemetical
                            Instruments.—The motto ought doubtless to be the literal expression of the Figure, that is, By Science in War Peace is
                            produced: Scientia in Bello, Pax.
                        Thus far I have been unassisted; but several modifications of of my motto have been suggested to me.—Scientia
                            belli Pax; Scientia belli, Scientia pacis; These may be more elegant, but the mere knowledge of War is not my meaning,
                            which is, that by science all Arts may be improved, and the Art of War made to produce its object, Peace:—A literary
                            friend has suggested this—Utroque prodesse.—
                        Mr de Masson our Professor of French & Drawing has given me the following.—
                        A Bust of Archimides with his name; on the foreground mathematical Instruments, a Crown & an endless screw;
                            on One Side a Tower, the Windows of which may be supposed to contain mirrors, and on the other side a Fleet in flames by
                            the effect of their reflected & converging Rays; the Motto Orbi et Patriae prosimus.
                        I beg your Pardon Sir, for trespassing upon your time at a moment when it must be fully employed; but a
                            Device to be submitted to the criticism of such Characters as our Society will probably be composed of, is of too much
                            consequence to its reputation, to be determined by me without endeavouring to obtain all possible assistance, and I trust
                            you will at a proper time, when your leisure will permit, favour me with an answer and return the inclosed Sketches.
                        I have the honour to be with the highest Respect Sir, Your obedient and faithfull Servant
                        
                            Jon Williams
                     
                     P. of the US. Mil Ph. Society
                        
                    